           Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA

JAMES S. CHAMBERS                           )
5434 County Highway 181E                    )
Westville FL 32464                          )
                                            )
            Plaintiff,                      )
                                            )
            v.                              )      Civil Action No. ______
                                            )
HON. MARK T. ESPER, in his official         )
capacity as Secretary of the Army and       )
DEPARTMENT OF THE ARMY                      )
                                            )
            Defendants                      )

                         COMPLAINT IN CIVIL ACTION

                    I – Introduction, Jurisdiction and Venue

     1.     This action seeks judicial review of a decision of the Department of

            the Army, and its Board of Correction for Military Records

            (“ABCMR”),      refusing   to   recharacterize   Plaintiff’s   honorable

            discharge from the Army as being based upon a medical disability.

            Plaintiff seeks judicial review of the refusal under the Administrative

            Procedures Act, 5 U.S.C. § 701 et seq. Alternatively, Plaintiff seeks

            to compel Defendants to comply with the terms of the parties Joint

            Stipulation of Settlement and Dismissal executed in Civil Action No.



                                        1
     Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 2 of 8




      1:15-cv-02270 RJL which required the Army BCMR to make a

      “substantive decision” on whether Plaintiff qualified for military

      disability retirement status.

2.    Plaintiff is James S. Chambers, a veteran of the United States Army.

3.    Defendants are the Hon. Mark T. Esper, in his official capacity as

      Secretary of the Army and the United States Department of the Army.

4.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,

      1346, and 1361.

5.    Plaintiff has exhausted his administrative remedies and the decision of

      Defendants is final.



                      II – Factual Background

6.    Plaintiff entered upon service in the United States Army on July 26,

      1967. He received an honorable discharge with the rank of Sergeant

      on July 17, 1970.       He served in combat in Vietnam and was

      determined by the Department of Veterans Affairs to suffer from

      post-traumatic stress disorder (“PTSD”) as a result of his combat

      experiences.

7.    Plaintiff applied for relief from the ABCMR in 1999 seeking to have


                                      2
      Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 3 of 8




       his Army discharge reopened to determine he if was entitled to a

       military disability retirement based upon PTSD.

8.     The ABCMR denied relief in 2000 and that denial was affirmed on

       judicial review by the Court of Federal Claims and the United States

       Court of Appeals for the Federal Circuit. See, Chambers v. United

       States, 417 F.3d 1218 (Fed. Cir. 2005).

9.     Thereafter, Plaintiff sought to reopen his ABCMR matter based upon

       new and material evidence. However, the ABCMR refused to do so

       because Plaintiff’s request was submitted more than one year after the

       ABCMR’s decision.

10.    Plaintiff sought judicial review of the refusal of the ABCMR to

       reopen his case in this Honorable Court at Civil Action No.

       1:15-cv-02270 RJL

11.    The parties then entered into a Joint Stipulation of Settlement and

       Dismissal which provided in relevant part that:

         In return for Plaintiff’s dismissal with prejudice of all claims that
         were the subject of its claim, Defendant agrees that the Army
         Board for Correction of Military Records (“ABCMR”) will
         reconsider Plaintiff’s request for disability retirement due to
         Post-Traumatic Stress Disorder….

         The ABCMR agrees to receive, review, and reach a substantive
         decision on Plaintiff’s requested reconsideration. Specifically,

                                    3
      Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 4 of 8




         the ABCMR will address, at a minimum, the following two
         issues:

            a. whether Plaintiffs request for a medical discharge qualifies
               him as one of the persons eligible for reconsideration of
               prior ABCMR decisions pursuant to the 2014 Secretary of
               Defense Memorandum relating to discharge upgrades, as
               supplemented by the February 24, 2016 memorandum of
               the Principle Undersecretary of Defense; and

            b. independent of the ABCMR decision regarding sub-issue
                (a), make a decision on the merits of Plaintiffs motion to
                reconsider the ABCMR's 2000 decision following
                consideration of all the documentation submitted by
                Plaintiff with his reconsideration request.

See Exhibit A (Joint Stipulation)

12.    On October 16, 2018, the ABCMR issued a decision referring

       Chambers’ case to the Surgeon General of the Army for a

       determination from the review of his service medical records whether

       Chambers should have been reviewed by the Physical Disability

       Evaluation System (PDES). See Exhibit B (ABCMR Decision)

13.    On November 30, 2016, an Army doctor wrote a memorandum

       addressed to the ABCMR opining that Plaintiff would not have

       qualified for a disability discharge at time of separation. See Exhibit

       C (Memorandum).

14.    Thereafter ABCMR took no action to allow Plaintiff to rebut the


                                    4
      Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 5 of 8




       Army doctor’s opinion or render a final substantive decision on the

       merits of Plaintiff’s claim as required by the parties’ joint stipulation

       for settlement and dismissal.      Instead, the Army has taken the

       position that it has rendered a final decision on Plaintiff’s claim. See

       Exhibit D (Letter).



                         III – Cause of Action

                      A- Count I – Judicial Review

15.    Under the APA, a decision of the ABCMR is subject to reversal if,

       among other things, the agency considered factors it should not have

       considered, failed to consider factors it should have considered, or did

       not observe procedures required by law. See 5 U.S.C. § 706.

16.    The Army doctor’s advisory opinion adopted by the Army as its final

       decision considered factors that should not have considered and failed

       to consider factors that should have been considered. Specifically:

       a.    The Army doctor did not discuss or consider the Army retention

             standard regulations, or which version of the regulations he

             applied. Whether a soldier qualifies for disability retirement is

             determined based upon whether he or she is “unfit,” under the


                                    5
Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 6 of 8




       retention standards, and the Army doctor could not make a

       reasoned determination as to whether or not Plaintiff was unfit

       without referring to the applicable retention standards. The

       doctor would also need to state whether he was applying current

       retention standards, or those in effect back in 1970, and explain

       why those standards were selected.

 b.    The Army doctor refused to consider post-service medical

       documentation relevant to the symptoms Plaintiff evidenced at

       time of his discharge. Instead, he improperly limited himself

       to records that were made “prior to, and up to the time of

       discharge… despite knowing what we do now.” The doctor

       ignored the statement from Plaintiff’s mother that said that

       upon return from Vietnam the Plaintiff suffered symptoms

       including being distant, confused, argumentative, jumpy, and

       resistant to authority, and the doctor did not consider whether

       these symptoms likely existed at the time of discharge or

       whether they would have likely impaired Plaintiff’s military

       performance.




                             6
      Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 7 of 8




       c.    The Army doctor gave controlling weight to the fact that

             Plaintiff was performing his duties in Vietnam without

             considering whether Plaintiff’s psychiatric symptoms put him

             or others in danger or likely interfered with his effective

             military performance of those duties.

17.    Defendant’s decision is also not in accordance with procedures

       required by law in that the Army doctor did not have delegated

       authority to render a final decision for the Army in this matter. Said

       authority is vested in the ABCMR, which was required by both law

       and the parties’ stipulation to make the decision on Plaintiff’s claim,

       and to afford Plaintiff an opportunity to rebut the Army doctor’s

       opinion prior to making that final decision.



                 B – Count II - Enforcement of Prior Stipulation

18.    Defendants were required by the parties’ joint stipulation of

       settlement and dismissal to have the ABCMR make substantive

       decisions on Plaintiff’s claims and they did not do so. Instead, in

       violation of the stipulation, Defendants allowed an Army doctor’s

       advisory opinion to constitute the final decision in this matter.


                                    7
         Case 1:19-cv-00133 Document 1 Filed 01/21/19 Page 8 of 8




          WHEREFORE, Plaintiff prays that:

          1.    This Honorable Court reverse the decision of Defendants on the

                merits as arbitrary, capricious, not in accordance with law, and

                in violation of the parties’ Joint Stipulation of Settlement and

                Dismissal, and remand this matter to the ABCMR with

                instructions to comply with the parties’ stipulation;

          2.    Award Plaintiff his costs and attorney’s fees.



DATED: January 21, 2018                   /s/ Jason W.Manne
                                          Adjunct Professor of Law
                                          Pitt Law Veterans Practicum
                                          3900 Forbes Avenue
                                          Pittsburgh, PA 15260
                                          TEL: 412 648-1285
                                          FAX: 412 648-1947
                                          Email: jwm78@pitt.edu
                                          DC Bar No. 1018840

                                          Thomas J. Reed
                                          Widener University
                                          Delaware Law School
                                          Veterans Law Clinic
                                          4601 Concord Pike
                                          Wilmington, DE 19803
                                          TEL: 302- 477-2070
                                          FAX: 302-477-2227
                                          E-mail: tjreed@widener.edu


                                      8
